Brady, J.—
The plaintiff, Donnell, procured an attachment upon an affidavit which omitted to state that the amount which he claimed was due over and above all counter-claims known to him; and the error, though inferentially, was not directly, corrected by any positive averment subsequently made. Both of the defendants were non-residents. The one upon whom pérsonal service in the action was made appeared, but interposed no defense. The other was not personally served with process, and publication was not made within the thirty days required by the statute.
The attachment issued at the suit of Bountree was also against both defendants, one of whom appeared, but interposed no defense, and the other (Williams) was duly proceeded against by advertisement according to law.
The application to discharge the attachment, granted at the instance of Donnell, was founded, therefore, upon the invalidity of the attachment, but chiefly upon the ground of the omission already stated. The effect of the non-publication required as to Williams in the attachment obtained by Donnell left that process effective only against the defendant Birnie; and without passing upon the question whether, even as to him, it was not invalid by reason of the omission mentioned, and, assuming the contrary, it reached only his individual interest in the copartnership property, and the firm having been insolvent at the time the attachment was issued, that interest amounted to nothing.
This result has been distinctly declared in the case of Staats agt. Bristowe (73 N. Y., 264).
The learned justice, in deciding this motion in the court *70below, was under the impression that the case quoted was one brought against one member of a copartnership for his individual debt. But this was erroneous. It was brought against the firm of which the person proceeded against by attachment was a member. Applying the rule stated, the attachment issued on behalf of Donnell did not affect the partnership property, and none of the partnership assets, therefore, were covered by it; and its application to that property was not secured by virtue of any lien acquired by the attachment issued. It is not so, however, with the attachment issued by the plaintiff, Rountree, and others, because it was perfected as to both defendants, and, therefore, was effectual as a lien upon their property jointly, because the individual rights of each, as to the partnership assets, were affected by it.
The result of these considerations is that the attachment, issued upon the application of Donnell, should be discharged, because no lien had been acquired by it, so that full force and effect should be given to the attachment obtained by Rountree and others and an apparent obstacle to their lien removed.
The order appealed from should be reversed.